DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 10/05/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 7-9 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 7 has not been further treated on the merits. Claims 8-9 are objected to as being dependent on claim 7. Claims 8-9 have not been further treated on the merits. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 13 has been renumbered to claim 12. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "first and second inner sheets" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 depends from independent claim 1. Independent claim 1 has not established a first and second inner sheet, thus there is insufficient antecedent basis for this limitation. Claim 3 is rejected as being dependent from claim 2. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuge et al. (JP2011068367, hereinafter “Kuge”).
In regard to claim 1, Kuge discloses a multiple chamber packaging bag that can store contents of different types in a plurality of small chambers provided to partition the inside of the bag [0007]. The examiner considers a bag a pouch. The bag has a pair of opposed flat portions constituting a front side and a rear side of the bag; at least one partition portion disposed between the pair of flat portions [0019]. The opposed flat portions are the first and second outer sheets. The at least one partition portion is the at least one inner sheet disposed between facing surfaces of the first and second outer sheets. The outer sheets and inner sheet are stacked face-to-face and peripheral edges of the facing surfaces of the first and second outer sheets are sealed to peripheral edges of the at least one inner sheet to form at least two sealed chambers, wherein each chamber shares at least one sheet forming a chamber with an adjacent chamber [fig. 4B and 0037-0039]. 
In regard to claim 2, Kuge discloses first and second partition portions disposed between the inside surfaces of the first and second outer sheets [Fig. 9 and 0057].
In regard to claim 3, Kuge discloses a first chamber formed between the first outer sheet and the first inner sheet; a second chamber is formed between the first inner sheet and the second inner sheet; and a third chamber is formed between the second inner sheet and the second outer sheet [0058].
In regard to claim 4, Kuge discloses that the outer sheets are multilayered sheets wherein each multilayered sheet comprises an outermost layer, an intermediate layer, and a sealant layer serving as an innermost layer [0020]. The intermediate layer is preferably an oxygen barrier layer [0023]. The sealing layer is different than the barrier layer [0024]. The layers are laminated [0025].
	In regard to claim 5, Kuge discloses that the sealant layer forms the innermost layer of the bag [0024]. Thus, the sealing layer forms the facing the outer sheet. 
	In regard to claim 6, Kuge discloses that the inner and outer sheet comprise a sealant layer [0020].
	In regard to claim 10, Kuge discloses that the first chamber includes a first liquid product, the second chamber includes a second liquid product, and the third chamber includes a third liquid product [0054-0054].
	In regard to claim 13, Kuge discloses a peelable seal portion that when peeled simultaneously opens the first, second, and third chambers [0048]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuge et al. (JP2011068367, hereinafter “Kuge”) in view of Winston et al. (US 20130196044, hereinafter “Winston”). 
In regard to claim 11, Kuge discloses a bag that portioned into chambers that comprise a food product as previously discussed.
Kuge is silent with regard to the food product being a liquid alcohol product with an ABV of between 3% and 9% and a liquid alcohol product of 10% and 15%. 
	Winston discloses alcoholic beverages that can be formed into frozen beverages in a domestic freezing device [abstract]. The ABV for the liquid products range between 3 and 26% [Table 1]. The liquid product is stored in a plastic container [0153].
	Kuge and Winston both disclose storing a food product in a plastic container. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the alcoholic liquid product with an ABV in the range of between 3 and 26% as disclosed in Winston in the separate chambers of the packaging bag of Kuge motivated by the expectation of forming a liquid beverage that can be easily stored in a domestic freezing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782